Name: Commission Regulation (EU) NoÃ 220/2014 of 7Ã March 2014 amending Council Regulation (EC) NoÃ 479/2009 as regards references to the European system of national and regional accounts in the European Union
 Type: Regulation
 Subject Matter: European Union law;  budget;  national accounts
 Date Published: nan

 8.3.2014 EN Official Journal of the European Union L 69/101 COMMISSION REGULATION (EU) No 220/2014 of 7 March 2014 amending Council Regulation (EC) No 479/2009 as regards references to the European system of national and regional accounts in the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 479/2009 of 25 May 2009 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (1), and in particular Article 17 thereof, Whereas: (1) The definitions of government, deficit and investment are laid down in the Protocol on the excessive deficit procedure annexed to the Treaties and in Regulation (EC) No 479/2009, by reference to the European system of national and regional accounts in the Community (hereinafter referred to as ESA 95) established by Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (2). (2) Regulation (EU) No 549/2013 of the European Parliament and the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (hereinafter referred to as ESA 2010) (3) contains the reference framework of common standards, definitions, classifications and accounting rules for drawing up the accounts of the Member States for the statistical requirements of the Union, in order to obtain comparable results between Member States. (3) ESA 2010 constitutes a revision of ESA 95, and therefore requires the introduction of new references in Regulation (EC) No 479/2009. (4) Regulation (EC) No 479/2009 should therefore be amended accordingly. (5) In order to avoid confusion concerning the application of the new references to ESA 2010, the measures provided for in this Regulation should apply with effect from 1 September 2014, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 479/2009 is amended as follows: 1. All references to ESA 95 shall be replaced by ESA 2010. 2. Article 1 (1) shall be replaced by the following: For the purposes of the Protocol on the excessive deficit procedure and of this Regulation, the terms in paragraphs 2 to 6 are defined according to Regulation (EU) No 549/2013 of the European Parliament and the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (hereinafter referred to as ESA 2010). The codes in brackets refer to ESA 2010.; 3. Article 1(3) is amended as follows: (a) the code EDP B.9 shall be replaced by B.9; (b) the code EDP D.41 shall be replaced by D.41 4. The second subparagraph of Article 1(5) shall be replaced by the following: Government debt is constituted by the liabilities of general government in the following categories: currency and deposits (AF.2); debt securities (AF.3) and loans (AF. 4), as defined in ESA 2010. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall apply from 1 September 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 10.6.2009, p. 1. (2) OJ L 310, 30.11.1996, p. 1. (3) OJ L 174, 26.6.2013, p. 1.